DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 12-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEXLER (US 2017/0192401) in view of GRIFFIN (US 2017/0118660) and FADELL (US 2015/0116106).
Regarding claims 1, 13 and 20,
WEXLER teaches a user device (110) comprising: 
a detection unit adapted to capture activity information of a user ([0095] teaches a wearing apparatus 110 including an accelerometer, a gyroscope, or other sensor for determining movement or orientation of a user's 100 hand); 
an analyzer adapted to analyze the captured activity information ([0096] teaches that apparatus 110 may capture and analyze data and identify a hand-related trigger); and 
a communication unit adapted to transmit to a lock for activating a privacy knob of the lock ([0236] teaches that then wearable apparatus 110 may control a locking mechanism by causing the controllable device to lock or unlock;   fig. 25A illustrates that the wearable device 110 transmits to the controllable device). 
Wexler fails to expressly teach that the analyzer analyzes the captured information, determines a busy status of the user based on the analysis, and transmits the busy status. 
GRIFFIN teaches a user device (100 in fig. 1) comprising: 
a detection unit adapted to capture activity information of a user (via sensor 106); 
 ([0029] teaches a motion analyzer 101 which may receive accelerometer data, or other sensor data, describing the physical movement of the mobile device 100and determining whether a gesture or a particular set of gestures has occurred); and
 a communication unit adapted to transmit the busy status of the user ([0065] At act S101 in fig. 12, that the controller 303 or the communication interface 305 receives data indicative of a motion of the computing endpoint device 210. The data indicative of motion (motion data) may be generated by a mobile device and transmitted to the communication interface 305 through a network, such as any combination of a cellular network, a local area network, or the Internet).
Before the effective filing date of the invention, it would have been obvious to combine the teachings of Wexler and Griffin, detecting and transmitting busy data (as per Griffin) to the lock device of Wexler, for the purpose of determining a specific response action at the lock based upon a determined pattern of movement i.e., busy status, indicated by the mobile device.
Wexler and Griffin do not expressly teach that the communication unit transmits to a lock for activating a privacy knob of the lock.
FADELL teaches transmits to a lock for activating a privacy knob of the lock, as claimed ([0058] teaches that a smart doorknob may be constructed such that it comprises an electronic lock and a remote controlled motor which shall disengage the latch 1406 of the doorknob from the strike plate 1410, and further teaches, thus corresponding to “activating a privacy knob of the lock” as recited.)
Before the effective filing date of the invention, it would have been obvious to further modify the combined teachings of Wexler and Griffin per the teachings of Fadell, “activating a privacy knob of the lock”, based upon received data, since Fadell teaches that by activating the privacy knob, the door shall automatically open without the user having to touch the doorknob.
Regarding claims 2 and 14,
Griffin teaches that the detection unit captures the activity information automatically using one or more sensors placed inside or outside the user device (fig. 1 teaches mobile device comprising sensor 106). 
Regarding claims 3 and 15,
Griffin teaches that the activity information comprises gestures by the user applied on the user device ([0029] teaches that the motion analyzer 101 determines whether a gesture or a particular set of gestures has occurred.)
Regarding claims 4 and 16,
Griffin teaches that the analyzer is adapted to determine the busy status associated with the user when the user device is set in do-not-disturb mode ([0053] teaches the option of placing the mobile device in do-not-disturb mode; [0055] and [0056] teach non-mode specific gesture detection and module learning). 
Regarding claims 5 and 17,
Griffin teaches that the analyzer is adapted to determine the busy status associated with the user based on sleeping activity information of the user using an accelerometer of the user device or sound waves emitted by the user device ([0053] teaches the ability to detect that the user was ignoring the mobile device 100). 
Regarding claim 8,
Fadell teaches that the lock provides notification to other users accessing a premises to alert the other users regarding the busy status of the user using a voice alert and/or a light emitting diode (LED) indicator ([0436] When a general class of visitor has been determined, various actions may be taken - for example, when a deliverer visitor of a known delivery business entity has been detected, platform 200 may be operative to communicate any suitable delivery instructions to the visitor; if a solicitor visitor has been detected, the platform 200 may be operative to communicate a suitable message to the solicitor (e.g., "please leave this property immediately or you will be subject to arrest" or "please kindly leave a message with doorbell 106 and your solicitation will be considered at a later time").)
Regarding claim 12,
Fadell teaches that the activation of the privacy knob of the lock comprises engaging the privacy knob with the lock ([0058] teaches that a smart doorknob may be constructed such that it comprises an electronic lock and a remote controlled motor which shall engage or disengage the latch 1406 of the doorknob from the strike plate 1410, and further teaches, either of which corresponding to “activating a privacy knob of the lock” as recited.)
Claims 6, 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEXLER (US 2017/0192401) in view of GRIFFIN (US 2017/0118660) and FADELL (US 2015/0116106) as applied to claims 1 and 13 and further in view of ROOSLI (US 10,555,274).
Regarding claims 6 and 18,
Wexler, Griffin and Fadell teach the user device of claim 1, but fails to expressly teach that the lock receives the busy status from an occupancy sensor, wherein the occupancy sensor determines the busy status associated with the user based on an occupancy activity information of the user. 
ROOSLI teaches that the lock receives the busy status from an occupancy sensor, wherein the occupancy sensor determines the busy status associated with the user based on an occupancy activity information of the user (in column 11, lines 11-38, Roosli teaches receiving a signal from the mobile device of an occupant whereby the location of the occupant is determined and the lock of a room door is actuated based upon said determination). 
Before the effective filing date of the invention, it would have been obvious to further modify the Wexler apparatus such that the lock received busy status from an 
Regarding claim 7,
Roosli teach the lock is located on a door of a premises and the user is present inside the premises (teaches that when the mobile device is inside Room 101 or not in front of and outside of the door of Room 101, the door may be automatically locked). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEXLER (US 2017/0192401) in view of GRIFFIN (US 2017/0118660) and FADELL (US 2015/0116106) as applied to claim 1 further in view of SHAHTHARAM (US 2020/0128594).
Regarding claim 9,
Wexler, Griffin and Fadell teach the user device of claim 1, but fails to expressly teach that the user device is adapted to provide a notification to the user for activating the privacy knob before transmitting the busy status to the lock. 
Shahtharam teaches that the user device is adapted to provide a notification to the user for activating the privacy knob before transmitting the busy status to the lock (see 412 and 414 in fig. 4; fig. 4 teaches generating a request to establish a pairing connection between a first and a second device prior to establishing said connection.)
 since Shahtharam teaches that doing so shall provide a means for a user to identify and confirm the pairing connection between multiple devices. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEXLER (US 2017/0192401) in view of GRIFFIN (US 2017/0118660) and FADELL (US 2015/0116106) as applied to claim 1 and further in view of DENEEN (US 2016/0300415).
Regarding claim 10,
Wexler, Griffin and Fadell teach the user device of claim 1, but fails to expressly teach that the user device is adapted to receive a time duration from the user for activating the privacy knob during the time duration specified by the user. 
DENEEN teaches that the user device is adapted to receive a time duration from the user for activating the privacy knob during the time duration specified by the user ([0047] teaches that a smartphone may be used to transmit a signal for control of a barrier, said signal indicating a specific time of day, as well as a maximum amount of time that said barrier is to always be closed, and the maximum time that it should remain open, respectively.  Deenan therefore recognizes a need in the arm for controlling a device according to a time duration which is set by the user device user.)
.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEXLER (US 2017/0192401) in view of GRIFFIN (US 2017/0118660) and FADELL (US 2015/0116106) and DENEEN (US 2016/0300415) as applied to claims 10 and further in view of KARIMZADEH (US 2016/0080364).
Regarding claim 11,
Wexler, Griffin, Fadell and Deneen teach the user device of claim 10, but fails to expressly teach that the lock receives the time duration from the user device for activating the privacy knob, wherein the lock comprises an interface to a display time left for expiration of the time duration. 
KARIMZADEH teaches that the lock receives the time duration from the user device for activating the privacy knob, wherein the lock comprises an interface to a display time left for expiration of the time duration.  ([0083] teaches that an access gate (comparable to the privacy knob of the immediate invention, as both elements operate to restrict of grant access to a controlled access area) remains open for a predetermined period of time; [0136] teaches an operation to “change the timer duration” by the user wherein the current timer duration may be displayed).
 providing a visual display for the remaining activation time of privacy knob, thereby decreasing the need for activating the privacy knob using a plurality of attempts during a single access event. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689